UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of: January 2012Commission File Number: 1-14830 GILDAN ACTIVEWEAR INC. (Translation of Registrant’s name into English) 600 de Maisonneuve Boulevard West 33rd Floor Montréal, Québec Canada H3A 3J2 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form20-Fo Form40-Fþ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1):o Indicate by check mark if the registrant is submitting the form 6-K in paper as permitted by RegulationS-T Rule101(b)(7):o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yeso Noþ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GILDAN ACTIVEWEAR INC. Date:February 8, 2012 By: /s/Lindsay Matthews Name: Lindsay Matthews Title: Vice-President, General Counsel and Corporate Secretary EXHIBIT INDEX Exhibit Description of Exhibit Management’s Discussion and Analysis Condensed Interim Consolidated Financial Statements Certification of Interim Filings — CEO Certification of Interim Filings — CFO
